Title: An Account of the Export of Provisions from Philadelphia, [16 February 1741]
From: Franklin, Benjamin
To: 


Eighteenth-century periodicals contained almost nothing original, and the General Magazine was no exception. The printer extracted news from American and English papers, essays from London journals, and laws, proclamations, treaties, debates, and other documents from the proceedings of Parliament and the colonial assemblies. He included verses and excerpts from new books. These selections were, of course, made with reference to the interests of American readers. Accordingly Franklin printed extensive extracts from Robert Beverley’s History and Present State of Virginia, an account of the colony of Georgia, the manual of arms and infantry evolutions, and many letters about George Whitefield’s doctrine and preaching. There were several pieces on colonial economy, such as the plan of a New England manufactory and an interesting analysis of how a loan office would operate. The first number contained statistics on the provisions exported from Philadelphia in 1740, with a comment which, because of its argument and style, the editors believe to have been written by Franklin. The idea of the colonies’ value to the mother country, set forth in the concluding sentences, appears in some of his writings during the controversy with Great Britain.
 
[February 16, 1741]
An Account of the Export of Provisions from the Port of Philadelphia, in Pennsilvania, betwixt the 25th of December 1739, and the 25th of December 1740.

Wheat, 314, 570 and half, Bushels.
Bread, 49 and half, Tons; 7,980 Tierces, 9,573 Barrels, 885 half Barrels, 881 quarter Barrels, and 9 Cags.
Flour, 100 Tierces, 53,970 Barrels, 147 half Barrels.
Barley, 40 Bushels.
Indian Corn, 418 Tierces, 298 Barrels, 126,418 Bushels.
Rye, 17 Barrels, and 1574 Bushels.
Pork, 7 Tierces, 2978 Barrels, 137 half Barrels, 16 Cags.
Bacon, 10 Hogsheads, 218 Tierces, 258 Barrels, 1 Hamper, 5 Boxes, and 700 lb.
Beef, 313 Barrels, 75 half Barrels, 6 quarter Barrels.
Beer, 497 Barrels, 26 half Barrels, 1 Hogshead.
Butter, 1 Tub, 1 Barrel, 371 Firkins, 207 Cags, 1 Box, 4 Pots, and 400 lb.
Fish, 1 Hogshead, 594 Barrels.
Cyder, 2 Hogsheads, 26 Barrels.
Apples, 1 Hogshead, 17 Barrels, 4 Half-Barrels, 2 Cags.
Dry’d Tongues, 1 Barrel, 2 Boxes, 1 Cag.
Potatoes, 2 Barrels.
Hickery Nutts, 3 Barrels.
Pickled Sturgeon, 15 Cags.
Pease, 27 Barrels.
Beans, 4 Barrels.
Cheese, 1 Tierce, 102 single Cheeses, and 3,300 lb.
Hogs Lard, 28 Barrels, 42 half Barrels, 13 quarter Barrels, 46 Cags.
Sage, 1 Chest.
Oats, 4 Hogsheads, 3 Tierces, 370 Bushels.
Onions, 50 Barrels, 730 Bundles, 221 Strings.
The above Account is a Proof of the Fertility of this Province, and of the great Plenty wherewith God has bless’d the Industry of the Inhabitants; who in a few Years have made a Garden of a Wilderness, and, besides living well themselves, have so much Food to spare to other Countries. By means of this and the neighbouring Provision Colonies, the British Fleet and Forces in the West-Indies are at this Time supplied with Provisions at a moderate Price, while the Enemy is starving in Want; which shows that these Colonies give Great Britain a considerable Advantage over its Enemies in an American War, and will no doubt be an additional Inducement to our Mother Country to continue us its Protection.
